DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28, 32-36, 38-42, and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al (US Patent No. 6,804,237 B1) further in view of Lango et al (US Patent No. 7,076,560 B1) .
Regarding claims 24, 32, and 40, Luo discloses an apparatus comprising: 
a network interface controller comprising circuitry (Fig. 2, I/O ports interface 38 must include a processor) that, when the network interface controller is in operation, is configurable to perform operations comprising: 
receive multiple Transmission Control Protocol (TCP)/Internet Protocol (IP) packets, the multiple TCP/IP packets comprising respective TCP headers, respective IP headers, and 
combine the respective payloads of the multiple TCP/IP packets to form a combined payload for inclusion in a coalesced packet in which the respective TCP headers and respective IP headers of the multiple packets are to be excluded (Fig. 6, the multiplexed packet 90 includes payloads 92a, 92b, and 92c of the plurality of smaller packets.  Herein, the UDP/IP headers of smaller packets are removed and not included in header field 91); and 
generate a single header for the coalesced packet (Fig. 6, header 91), wherein the header comprises one or more TCP header fields and one or more IP header fields for the coalesced packet based, at least in part, upon the combined payload (Fig. 6 and col. 7, line 65 – col. 8, line 1, the multiplexed packet includes only a single UDP/IP header.  Herein, the UDP/IP header 91 includes a single UDP field and a single IP field).
Luo does not disclose TCP/IP packets.  Lango discloses a system for transmitting and receiving data to and from client systems and media data server using communications protocols such as TCP/IP, UDP, etc… (31st paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmission and reception of TCP/IP packets in Luo’s system, as suggested by Lango, to enable packet retransmissions.

	Regarding claims 25 and 33, Luo discloses that wherein the apparatus comprises an adapter that comprises the network interface controller (Fig. 2, access router A).

	Regarding claims 26, 34, and 41, Luo discloses that wherein the network access controller comprises ASIC (Fig. 2, CPU 34 is Intel x86 or Motorola MC68xxxx).



	Regarding claims 28, 36, and 42, Luo discloses that when the network interface controller is in the operation, the network interface controller is configurable to implement TCP/IP offload operations (Fig. 9, block S904, if payload length is greater than threshold then a multiplexed packet is formed in Fig. 6.  Herein, smaller length packets are not transmitted individually.  It is an offload operation). 

Regarding claims 38 and 45, Luo discloses that wherein the network interface controller comprises physical layer circuitry for use in interfacing the network interface controller to network communications medium (Fig. 2, CPU 34 must include circuitry for interfacing with I/O connections).

Regarding claims 39 and 46, Luo discloses that when the network interface controller is in the operation, the network interface controller is to determine, based at least in part upon header flow information of the multiple TCP/IP packets, whether the multiple TCP/IP packets belong to a same flow (17th paragraph, source address, destination address, source port and destination port are examined for same destination, a multiplexed packet is formed).  Luo does not disclose specific TCP/IP packets.  Lango discloses a system for transmitting and receiving data to and from client systems and media data server using communications protocols such as TCP/IP, UDP, etc… (31st paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include transmission and reception of TCP/IP packets in Luo’s system, as suggested by Lango, to enable packet retransmissions.



Regarding claim 48, Luo discloses that wherein the network interface controller further comprises a host processor (Fig. 2, CPU 34).

Claims 29-31, 37, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo and Lango further in view of Rakib et al (US 2004/0172658 A1).    
Regarding claims 29, 37, and 44, Luo discloses IP packets are transmitted over backbone network 12 (Fig. 1).  Luo does not disclose that wherein the multiple TCP/IP packets, as received by the network interface controller, are to be encapsulated in Ethernet frames.  Rakib discloses encapsulating IP packets into Ethernet packets for routing (140th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include encapsulation of IP packets into Ethernet frames in Luo’s system, as suggested by Rakib, for routing Ethernet packets to local area networks.

Regarding claim 30, Luo discloses that wherein the network interface controller comprises physical layer circuitry for use in interfacing the network interface controller to network communications medium (Fig. 2, CPU 34 must include circuitry for interfacing with I/O connections).

Regarding claim 31, Luo discloses that when the network interface controller is in the operation, the network interface controller is to determine, based at least in part upon header flow information of the multiple TCP/IP packets, whether the multiple TCP/IP packets belong to a same flow (17th paragraph, source address, destination address, source port and destination port are examined for same destination, a multiplexed packet is formed).  Luo does not disclose specific TCP/IP packets.  Lango discloses a system for transmitting and receiving data to and from client systems and media data server using st paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include transmission and reception of TCP/IP packets in Luo’s system, as suggested by Lango, to enable packet retransmissions.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues in pages 9 and 10 that instead of disclosing a combined payload with the headers of the multiplex packets excluded, Luo teaches that this combined payload includes “mini-headers” with each of the included payload portions.  Examiner respectfully disagrees.  At least claim 24 recites “respective TCP headers and respective IP headers of the multiple packets are to be excluded”.  Herein, the mini-headers are not original TCP headers and IP headers of the packets.  They are not the same headers.  They do not include the same number of bits or information.  It is merely a mapping relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472